DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Applicant’s response filed on 11/29/2021.

	Claims 1, 5, 8, 10-13, and 15-19 are amended; and claims 2-4, 6, 7, 9, 14, and 20 are unchanged; therefore, claims 1-20 are pending in the application, of which, claims 1, 13, and 19 are presented in independent form.

In light of Applicant’s amendments and arguments, the rejections under 35 U.S.C. 112(b) are withdrawn.

In light of Applicant’s amendments and arguments, the rejections under 35 U.S.C. 103 are withdrawn.

Priority
This application claims the benefit of U.S. Provisional Patent Application No. 62/814,329 filed on 03/06/2019.

Allowance
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not render obvious, nor anticipate the combination of claimed elements recited in the independent claims. In particular, the prior art does not teach “verifying data in a memory device having a first restricted data section, a first non-restricted data section, and a checksum storage section, comprising: providing a register block having a first restricted data section, a first non- restricted data section, a first checksum storage register, and a first checksum seed storage register; copying the data into the register block, wherein the data in the first restricted data section of the memory device is copied to the first restricted data section of the register block, the data in the first non-restricted data section of the memory device is copied to the first non-restricted data section of the register block, and the data in the first checksum storage section of the memory device is copied to the first checksum storage register of the register block; determining a checksum seed value from the data copied to the first restricted data section of the register block and a checksum value from the data copied into the register block; determining a verification value using the checksum seed value and the checksum value; and using the verification value to verify integrity of the data in the memory device.” (in combination with the other limitations of the independent claims). 
The prior arts (Burbridge, Okaue, Chapier, Drehmel, Varma, or FULLERTON  references) disclose secure and non-secure memory/cache areas and performing data integrity checks on data but do not disclose a memory device with a reserved data section, a non-reserved data section, and a checksum storage section and a register block coupled to the memory device, with the register block including a first reserved data section, a first non-reserved data section, a checksum seed storage register for verifying integrity of the data in the memory device as being claimed and argued by the applicant.
Additionally, the claims have been reviewed for compliance with §101 under Alice analysis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chapier et al. (U.S. Pat. No. 9,703,727) – “Method Of Secure Management Of A Memory Space For Microcontroller” teaches shared memory space with secure and non-secure memory areas.
Varma et al. (U.S. Pub. No. 2006/0184804) – “Data Processing Apparatus Security” teaches secure data and non-secure data in a cache.
Drehmel et al. (U.S. Pub. No. 2006/0015753) – “Internal RAM For Integrity Check Values” teaches secure and non-secure data between cache and main memory.
FULLERTON et al. (Taiwanese Pub. No. TW201805942A) – “Security extensions for non-volatile memory” teaches non-volatile memory (NVM) that includes a non-secure data area and a secure data area.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY CHEUNG whose telephone number is (571)272-9785. The examiner can normally be reached MON-TH 8:00AM-4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eddy Cheung/Examiner, Art Unit 2165